DETAILED ACTION
                                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                  Response to Arguments
Applicant’s arguments, see (Pg. 5, Part A), filed on 2-9-2021, with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Donelon et al. (US-2014/0,190,211)
                                              Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.) Claim(s) 1, 3, 8 & 10 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Donelon et al. (US-2014/0,190,211, hereinafter Donelon) Regarding claims 1 & 3, 	
Process for producing a glass tube having a cross section that deviates from a circular shape by reforming, comprising at least the steps:
 - providing a glass tube having a longitudinal axis, an inner surface and an outer surface, 
– heating of the glass tube, 
– providing at least one reforming tool, where the reforming tool is suitable for exerting a compressive force on the outer surface of the heated glass tube, 
– providing an inner mandrel which comprises at least one open-pored material, - inserting at least a section of the inner mandrel into the glass tube and 
– forming the heated glass tube along its entire length by moving the reforming tool toward the longitudinal axis of the glass tube to apply the compressive force perpendicular to the longitudinal axis of the glass tube, 
where the compressive force is exerted by the reforming tool and acts on the outer surface of the glass tube and 
where the glass tube does not rotate around its longitudinal axis.
Wherein the open-pored material comprises graphite, isostatically pressed graphite, sintered ceramic and/or metal.
Donelon teaches the following:
(Abstract) teaches that the method includes the steps of: (a) providing a starting body made of fused quartz glass
(Abstract) teaches (d) heating the assembled structure to a predetermined temperature
([0010]) teaches simultaneously pressing an exterior surface of the fused quartz glass intermediate body by a pressing plate to cause deformation of the fused quartz glass of the intermediate body around the second insert device to form a fused quartz glass vessel.
& 3a.) (Abstract) teaches (c) inserting a first insert device into an interior cavity of the starting body to form an assembled structure; ([0031]) teaching that the assembly according to any the preceding embodiment, characterized in that each of the base plate, the pressing plate, the first insert device, and the second insert device comprises graphite.
([0009]) teaches that (FIG. 3) is a perspective view of a resulting vessel produced from the starting tubular body shown in (FIG. 1) in accordance with one embodiment of the present invention. ([0051]) stating that the base plate 26 is stationary and the pressing plate 28 is movable. ([0074]) teaching that the dimensions of the pressing plate are such that the entirety of the intermediate body 48 is covered by the pressing plate. Highlighting, that the heated glass tube has been formed along its entire length via heating coupled with compressive forces.
([0074]) teaches that the pressing plate 28 preferably has a generally flat configuration, but the contact surface 28 a of the plate may include one or more 34
Donelon does not mention glass tube rotating at any point during the forming process, nor is any type of rotation mentioned. Accordingly, it is understood that glass tube does not rotate during forming process nor would there be reason or motivation to do so.
Regarding claim 8,
Characterized in that the glass tube has a circular or an elliptical cross section before heating.
Donelon teaches the following:
 ([0046]) teaches that the starting body preferably has a generally circular cross-sectional shape. Noting (Fig. 2A) depicts the starting body.
Regarding claim 10,
Characterized in that at least one further step of forming of the heated glass tube is carried out using at least one further inner mandrel, where the further inner mandrel deviates in terms of its cross-sectional geometry from the inner mandrel previously used.
Donelon teaches the following:
(Col. 2, lines 46-End & Col, 3, lines 1-6) teaches the production method. Wherein the process includes (i) inserting a first insert device into an interior cavity of the fused quartz 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 9, 11, & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Donelon
Regarding claim 9, Donelon is silent on the following:
Characterized in that, the glass tube is heated to a temperature that corresponds at least to the upper cooling point and not more than the softening point of the glass
Donelon teaches the following:
(Abstract) teaches heating to predetermine temperature at which the fused quartz glass has a viscosity in a range of 105 to 1013 poise (104 Pa·s to 1012 Pa·s, or 103 dPa·s to 1011 dPa·s). ([0062]) teaches that the furnace is preferably configured to reach temperatures of between 1200° C. and 1700° C., because the quartz glass of the starting body 10 is susceptible to plastic deformation at such temperatures.  Noting that ([0006]) teaches that for fused quartz glass, heating to a temperature of approximately 1600 °C. (i.e., around the softening point of fused quartz glass). Accordingly, it would have been obvious that heating in a range of 1200°C -1500 °C is understood to be heating to a temperature that corresponds at least to the upper cooling point and not more than the softening point of the glass.
Regarding claim 11, 
characterized in that a compressive force is applied before inserting the inner mandrel
Donelon, as applied to claim 1 does not teach the instantly claimed order of operations. However, the case law for the rearrangement of method steps may be recited to remedy this discrepancy.Accordingly, citing the case law for the rearrangement of method steps, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). See MPEP 2144.04 (IV)(C).
Regarding claim 16 & 17,
Wherein the glass tube is shorter in the direction of its longitudinal axis than the at least one reforming tool.
Wherein the glass tube is shorter in the direction of its longitudinal axis than the inner mandrel.
Donelon teaches the following:
([0044]) teaches that the shapes, sizes, configurations and dimensions of the various components of the forming assembly will preferably be designed, constructed and/or selected so as to best complement the shapes, sizes, configurations and dimensions of both the starting body and the vessel to be produced. Noting, that choosing from the options of using a reforming tool that is longer, shorter or the same size as the glass tube in longitudinal axis, and choosing an inner mandrel that is shorter, longer or the same as the glass tube, is choosing from a finite number of identified, predictable solutions that results in an improvement to yield predictable results. It would have been obvious to select reforming tools and/or mandrels longer than the length of the glass tube since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
B.) Claim(s) 2, is rejected under 35 U.S.C. 103 as being unpatentable over Donelon and in further view of Wikipedia's Article on Polishing (Polishing, 2016, hereinafter WAOP)
Regarding claim 2, Donelon is silent on the following:
Characterized in that the inner mandrel has a surface polished to a mirror finish.

([0049]) teaches that the exterior surface 20 of the starting body 10 is a generally smooth surface free of foreign particles. Known mechanical and/or chemical finishing processes may be employed. With ([0083]) adding that the glasses strength is nearly entirely dependent upon the condition of the surface, including the concentration of surface flaws, welds and the non-uniform surface associated with welds have a much higher probability of surface flaws as well as compositional irregularities due to the incorporation of impurities during welding or during subsequent grinding to smooth the welds. Therefor it would have been obvious to one of ordinary skill in the art to take all necessary precautions to prevent the process taught by Donelon from damaging the glass surface of the starting body, including making sure the tools used in the process had smooth surfaces which would not mar the glass surface.Highlighting, teachings from WOAP which states that polishing is the known process of creating a smooth and shiny surface (Abstract). Accordingly, it is understood, that one of ordinary skill in the art would implementing a mechanical polishing to obtain a smoother surface on the mandrel to reduce and mitigate the surface roughness (friction) of the mandrels surface and its impact on the fabricated glass article’s strength.
 Noting, that the use of a known technique for an expected result allows for implementation of KSR case law. Wherein, "A person of ordinary skill has good reason to 
 	C.) Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Donelon and in further view of Graphi Materials (Graphite Rods, hereinafter GROD)
Regarding claim 4,
Wherein the open-pored material has an open porosity in a range from 1% to 50%.
Regarding Claim 4, Donelon teaching the entirety of the fabricating process including inserting an inner mandrel that may be fabricated from graphite, ([0031]) into the glass body. In analogous art, a rod implemented to provide gas flow inside a shaping process, GROD suggests details regarding graphite rods and their properties, and in this regard GROD teaches the following: 
(Properties) teaches that JC3 Graphite has a total porosity in the range of 15-20%. Noting, (Pricing) has a variety of diameters, lengths and types of carbon i.e. (JC3) that one may obtain. Noting, that the case law for change of shape may be 
 	Highlighting, that the use of a known tool for an expected result allows for implementation of KSR case law. Wherein, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for modifying the shape of a glass hollow structure, the method implementing an interior mandrel to allow for resisting pressure from the pressure plate used to exert a compressive force on the outside of the glass hollow structure during the forming process of Donelon, by utilizing a graphite with a total porosity in the range of 15-20% as an interior mandrel, as taught by GROD since Donelon teaches that the mandrel can be made of graphite. 
D.) Claim(s) 5-6, & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Donelon and in further view of Dannoux et al. (US-2016/0,221,859, hereinafter Dannoux) 
Regarding Claim 5,
Wherein the inner mandrel has in its interior at least one hollow structure through which a gas can be introduced into the inner mandrel, 
with the gas flowing through the open-pored material to an exterior surface of the inner mandrel, 
forming a gas cushion between the surface of the inner mandrel and the interior surface of the glass tube.
Donelon teaches the following:
([0058]) teaches that the first insert device 30 preferably includes a first or upper support plate 40, a second or lower support plate 42 spaced apart from the first support plate 40, and one or more spacers 44 extending therebetween. Highlighting (Fig. 2A & 2B) depict the arrangement mentioned above. Noting, that the space between the spacers provides for a hollow structure through which a gas can be introduced into the inner mandrel. 
([0023]) teaches that method according to any one of the five preceding embodiments, characterized in that an inert gas is introduced into the closed furnace. Highlighting, that as gas was inserted into a closed furnace.  


(c)
In analogous art, manipulating the shape of a hollow tube of glass using a gas during the formation stage, Dannoux teaches details regarding forming a gas cushion between the surface of the inner mandrel and the interior surface of the glass tube, and in this regard Dannoux teaches the following:
	 ([0056]) teaches providing a cushion of air or other gases between the platens 120 and 122 (shaping parts) and the malleable hollow structure 150. The gas pressure can be such as to reduce or, optionally in any embodiment, to eliminate the contact pressure between the plenum 182 and the malleable hollow structure 150....to reduce or eliminate marring of the pressed surfaces of the malleable hollow structure.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for modifying the shape of a glass hollow structure, the method implementing an interior mandrel to allow for resisting pressure from the pressure plate used to exert a compressive force on the outside of the glass hollow structure during the forming process of Donelon, by utilizing a positive pressure inside the malleable hollow structure to provide a gas cushion between the shaping parts and the object to be shaped, as taught by Dannoux. Highlighting, implementation of a gas cushion on the inner mandrel Regarding claim 6, 	
Characterized in that the gas comprises at least one of nitrogen gas or argon gas.
Donelon teaches the following:
([0080]) teaches that the gas used during the forming stage(s) may be an inert gas such as nitrogen.
Regarding claim 12-14, 
- 14 a.)Wherein the glass tube has an aspect ratio of a cross section before and after forming, and
wherein the aspect ratio after forming is greater than the aspect ratio before forming and is greater than 3:1.
wherein the aspect ratio after forming is greater than the aspect ratio before forming and is greater than 6:1.
wherein the aspect ratio after forming is greater than the aspect ratio before forming and is greater than 9:1.
Donelon teaches the following:
([0036]) teaches that (FIG. 1) is a perspective view of a starting tubular body in accordance with one embodiment of the present invention; ([0038]) teaches that 
([0055]) teaches that It will also be understood by those skilled in the art that the shapes, sizes, configurations and dimensions (e.g., length, width and thickness) of the forming assembly components may vary based upon those of the starting fused quartz glass body 10 and the vessel 34 to be produced, and are not limited to the preferred embodiment discussed herein.
Regarding claims 12-14 Donelon is silent on the following limitation(s):
(b) aspect ratio values
It should be noted that Donelon teaches that it should be understood by those skilled in the art that the shapes, sizes, configurations and dimensions (e.g., length, width and thickness) of the forming assembly components may vary based upon those of the starting fused quartz glass body 10 and the vessel 34 to be produced, and are not limited to the preferred embodiment discussed herein, ([0055]).
Regarding claims 12-14, Donelon teaching the entirety of the fabricating process including inserting an inner mandrel into the glass body, and including that various shapes and sizes for the final product may be obtained, , in analogous art for manipulating the shape of a hollow tube of glass that implements a gas during the formation stage which comprises forming and heating the glass tube, Dannoux gives 
 ([0041]) teaches that the aspect ratio has a value larger than 1 for a flattened sleeve (for which the longest diameter 114 is longer than the shortest diameter 112 so the ratio of diameter 114 to diameter 112 is greater than one). Optionally in any embodiment, aspect ratios from about 1.5 to about 50, optionally from about 3 to about 39, optionally from about 5 to about 25, optionally from about 5 to about 15, optionally from about 7 to about 11, optionally from about 18 to about 28, are contemplated. Wherein the aspect ratio provided before the application is 1:1 (a circle) (Fig. 1B), and after provides an aspect ratio of 2:10 (or 1:5) (Fig. 1C). Wherein the case law for change in size or the case law for changes in shape may applied regarding a different aspect ratio. Consequently, citing the case law for change of size. In re Rinehart, 531 F.2d 1048,189 USPQ 143 (CCPA Page 16 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Dannoux discloses the claimed invention except for the various aspect ratio achieved after processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the aspect ratio of the product fabricated. Since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of aspect ratio to be 
D.) Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Donelon in view of Dannoux and in further view of Wikipedia's Article on Thermal Shock (Thermal Shock, 2017, hereinafter WATS)
Regarding claim 7, Donelon/Dannoux are silent on the following:
Process according to herein the gas is preheated to a temperature of from 200 °C to 800 °C before being introduced into the inner mandrel.
Donelon teaches the following:
([0064]) teaches that reaching the desired forming temperature generally requires approximately 1 to 3 hours, and more preferably approximately 1.5 to 2.5 hours, and most preferably approximately 2 hours. As such, a heating rate in the range of 7.63 to 11.45 oC/min is utilized.  It is understood that a low heating rate allow for thermal equilibrium between the gas being introduced and the glass article. Highlighting, WATS (Abstract) teaches that failure due to thermal shock can be prevented by...reducing the thermal gradient seen by the object, by changing its temperature more slowly or increasing the material's thermal conductivity. Accordingly, it is understood that one of ordinary skill in the art would optimize the thermal gradient between the glass object and gas being introduced.
                                                           Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                              



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741